Title: To James Madison from William E. Hũlings, 25 November 1802
From: Hũlings, William E.
To: Madison, James


Sir
New Orleans 25th Novr. 1802.
I had the honour to address you under date of the 18th. of last October; the Original & duplicate by a Schooner, and Brig via Baltimore, Triplicate by a Mr. Duffin, express; and the quadruplicate by the Post via Natchez. Since which, I have received a circular from the Department of State, under date of the 26th. august last, signed by Mr. Daniel Brent, to which I will pay due attention. I presume that the restrictions contained therein do not extend to the provision made by Congress, which authorizes the “President of the United States to appropriate to the relief of sick american seamen, a sum not Exceeding Three Thousand Dollars.” I have hitherto sought relief for my suffering Countryn. from the humanity of their fellow Citizens at the time in this Port; by sollicitg. their charity: and it is only in one recent instance that I have exercised the benevolence authorized under the Honble. Secry. of the Treasury’s letter of the 2nd. of last July, communicated to me by my friend Danl. Clark Esqr. By the Schooner Eliza, Capt. Thos. Chirnside I recd. on the 8th. of last October, sundry Articles of Military Stores; of which the principal part were destined for Fort Adams & the Natchez; the rest for Fort Stoddard, on the Mobile. The Goods for Fort Adams &c were taken out of the Eliza, and put on board of American boats for their place of destination (where they have since arrived safe); Those for Mobile, I was Obliged to deposit, there being no immediate Opportunity for that place; stateing in my petition for deposit, that the said Articles were intended for Fort Stoddard, as the property of the United States.
On the 18th. followg. I presented a petition to the Intendt. of the Province, requesting permission for the said Goods to pass thro’ the Spanish territory free of duty, which was denied, as you may Observe by the Intendt.’s decree, on petition No. 1.
The Season being advanced, and the troops, consequently in want of their winter Cloathing, I presented the petition No. 2. to the Govr. General, who kept it several days, during which time (as I have been informed) many Official letters on the Subject passed between the Govr. and Intendt., the former being desirous of having the Courtesy granted, without being Obliged to recur to positive command, and to take the responsibility on himself.
On the 30th, I waited on the Govr. who informed me that if I woud again present a petition to the Intendt (the form of which was given to me), and accompany it with a translation into Spanish, of the Invoice of the Cloathing &c, it woud be granted.
I did so, and Obtained the decree on the margin of petition No. 3. By which you will perceive that the passing of Goods &c. the property of the United States, to the American posts on the Mobile, Via New Orleans, is attended with delay, much trouble, and uncertainty. To obviate which, I beg leave to advise that (as I can only apply as a mere consignee) any other Goods comg. for the Account of the U. S. and bound to the said American Posts, Via New Orleans, may be accompanied by a letter from the proper Officer to the Govr. Genl. requesting permission for the Goods to pass thro’ the Spanish Territory.
A very considerable degree of inconvenience and risk have already attended the Citizens of the United States By the deposit being shut against them, Colo: John Ellis & Wm Gordon Forman Esqr. of Natchez had a boat in port with a quantity of Cotton which was not permitted to be landed, the boat Overset, and nearly fifty bales fell into the river, which were hauled on shore, from whence, they had much trouble to obtain permission to reimbark them, being Obliged to petition the Intendt. for that purpose, and suffer a considerable delay. You, being well acquainted with the Nature of the American trade into, and out of the Mississy., and with the frail construction of the flats, & boats that bring down the produce of the United States to this place, at which they Often sink, from the smallest causes; renders it unnecessary for me to say more to impress you with a conviction of the necessity of havg. a convenient place of deposit for the American commerce, on the River Missisy. I am Sir, Most respectfully your very humble Servt.
Wm. E Hũlings
 

   
   RC and enclosures (DNA: RG 59, CD, New Orleans, vol. 1). RC docketed by Wagner as received 11 Jan. Wagner’s translation of the enclosures (4 pp.) is filed with the RC. For enclosures, see nn. 4–6.



   
   For Brent’s 26 Aug. 1802 circular letter, see Gallatin to JM, 16 Aug. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:490 and n. 5).



   
   Hũlings was referring to section 2 of “An Act to amend ‘An Act for the relief of sick and disabled Seamen,’ and for other purposes,” 3 May 1802, which allowed the president to spend up to $3,000 for the care of sick or disabled seamen at New Orleans (U.S. Statutes at LargeThe Public Statutes at Large of the United States of America … (17 vols.; Boston, 1848–73)., 2:192–93).



   
   Hũlings may have been referring to Gallatin’s 30 June 1802 circular letter to the agents of marine hospitals at U.S. ports, giving instructions on how to deal with the collection and application of funds for the relief of seamen in the hospitals (Papers of Gallatin [microfilm ed.], reel 7).



   
   Hũlings enclosed a copy of his petition no. 1, dated 16 Oct. 1802, addressed to Morales (1 p.; in Spanish), requesting permission to embark duty-free on the Victoria various supplies belonging to the U.S. destined for American posts on the Tombigbee River; Morales’s 18 Oct. refusal (in Spanish) is written in the margin.



   
   Petition no. 2 is a copy of Hũlings to Manuel de Salcedo, October 1802 (1 p.; in Spanish), repeating the information in petition no. 1 and requesting the governor’s permission for the provisions to pass.



   
   Petition no. 3 is a copy of Hũlings to Morales, 29 Oct. 1802 (1 p.; in Spanish), again requesting that the articles be allowed to pass to Fort Stoddert, with Morales’s 30 Oct. 1802 response written in the margin (in Spanish), giving permission for the passage but stating that the permit was not to be considered as establishing a precedent.


